Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 1 of 24 PageID #: 123



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
ARNOLDO LOPEZ VASQUEZ, DIANA
LETICIA LINAREZ RAMIREZ, ELIAS LOPEZ
VASQUEZ, and ADELA SOFIA MURILLO,                                     REPORT AND
individually and on behalf of all other                               RECOMMENDATION
similarly situated individuals,
                                                                      18-CV-2117 (JS)(SIL)
                                   Plaintiffs,
        -against-

LAHORI KEBAB & GRILL CORP.,
DISTINCTIVE FLAVORS, INC., MASALA
WOK. INC., THE EAST AND WEST PUNJAB
INC., MUZAMIL ZIA, SOHAIL DOE, and
SOURAV JHA,

                                    Defendants.
------------------------------------------------------------------x

STEVEN I. LOCKE, United States Magistrate Judge:

       Presently before the Court, on referral from the Honorable Joanna Seybert for

Report and Recommendation, is Plaintiffs’ Arnoldo Lopez Vasquez (“ALV”), Diana

Leticia Linarez Ramirez (“DLLR”), Elias Lopez Vasquez (“ELV”), and Adela Sofia

Murillo (“ASM,” and collectively with ALV, DLLR and ELV, “Plaintiffs”) motion for

default judgment. See Docket Entry (“DE”) [8]. By way of Complaint filed April 9,

2018, Plaintiffs commenced this action, on behalf of themselves and all others

similarly situated, seeking, inter alia, unpaid overtime and minimum wage

compensation from Defendants Lahori Kebab & Grill Corp. (“Lahori”), Distinctive

Flavors, Inc. (“Flavors”), Masala Wok. Inc. (“Masala”), The East and West Punjab Inc.

(“Punjab,” and together with Lahori and Flavors, the “Restaurants”), Muzamil Zia

(“Zia”), Sohail Doe (“Doe”), and Sourav Jha (“Jha,” together with Zia and Doe, the
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 2 of 24 PageID #: 124



“Individual Defendants,” and collectively with the Restaurants, “Defendants”),

pursuant to the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201 et seq.

and the New York Labor Law (“NYLL”). See Complaint (“Compl.”), DE [1]. 1 After

Defendants failed to answer or otherwise respond to the Complaint, the Clerk of the

Court entered default against them on July 31, 2018. See DE [7]. 2 On September 16,

2018, Plaintiffs filed the instant motion, see DE [8], which Judge Seybert

subsequently referred to this Court for Report and Recommendation. See April 9,

2019 Electronic Order Referring Motion. For the reasons set forth below, the Court

respectfully recommends that Plaintiffs’ motion be granted in part and denied in part

as detailed herein.

I.      Background

        The following facts, which are presumed true for the purpose of this motion,

are taken from the Complaint and the various supporting declarations with

accompanying exhibits. 3


1 Although the caption indicates the intent to proceed as a class or collective action, no motion for
certification was ever filed.

2Jha was never served with the Summons and Complaint, and neither Lahori nor Doe were served
with the instant motion. Accordingly, as set forth below, the Court respectfully recommends sua sponte
dismissing Jha from this action and entering a default judgment solely against Flavors, Punjab,
Masala, and Zia. See Section III(A), infra.

3Plaintiffs each submitted a declaration with an attached spreadsheet detailing their employment and
compensation history with Defendants. See Declaration of ALV (“ALV Decl.”), DE [8], at 5-13;
Declaration of DLLR (“DLLR Decl.”), id. at 14-17; Declaration of ELV (“ELV Decl.”), id. at 18-21; and
Declaration of ASM (“ASM Decl.,” and collectively with the ALV Decl., DLLR Decl. and ELV Decl.,
“Pltfs.’ Decls.”), id. at 22-25. The Court notes that Plaintiffs’ attorney also submitted a declaration in
support of the default judgment motion. See Declaration of Gregory Goodman (“Goodman Decl.”), id.
at 2-4. The Goodman Declaration purports to attach several exhibits, including records of attorneys’
fees and costs expended in connection with this action. See id. at ¶¶ 6-12. The filing, however, fails
to include any exhibits. Accordingly, as discussed below, the Court is unable to recommend a fee award
at this time. See Section III(B)(v), infra. Moreover, Plaintiffs’ Memorandum of Law is riddled with

                                                    2
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 3 of 24 PageID #: 125



       Defendants’ purported failure to pay overtime and minimum wages to

Plaintiffs, or to provide them with wage notices and statements, sparks the instant

action. See generally Compl. The Restaurants, which form a single enterprise, are

all New York corporations with principal places of business in Hicksville, New York,

engage in interstate commerce and have annual gross revenues exceeding $500,000.

See id. ¶¶ 24-33, 49. The Individual Defendants own and operate the Restaurants,

have the authority to hire and fire employees, and establish the applicable

compensation policies. See id. ¶¶ 34-36. Plaintiffs worked at the Restaurants as

nonexempt cooks, cleaners, dishwashers, and/or servers from approximately May

2014 through February 2018. See id. ¶¶ 9-23. Specifically: (i) ALV worked from May

2014 through February 2018; (ii) DLLR was employed from October 2017 through

December 2017; (iii) ELV worked from December 2017 through February 2018; and

(iv) ASM was employed from October 2017 through November 2017. See id. ¶¶ 9, 13,

17, 21. ALV, DLLR, and ELV each worked 60-80 hours over six days every week, and

were paid flat rates of between $100 and $550 per week without regard to minimum

wage and overtime requirements. See id. ¶¶ 56-67. ASM worked 33 hours over a

three-to-four-day period each week, and was compensated at a rate less than the

applicable minimum wage. See id. ¶¶ 68-70. In addition, Defendants failed to provide

Plaintiffs with the annual wage notices or regular wage statements required by the




inconsistencies, such as referring to the wrong attorney’s declaration, naming the wrong parties at
times, advancing irrelevant legal arguments, and failing to cite to the record. See generally
Memorandum of Law in Support of Default Judgment (“Pltfs.’ Mem.”), DE [8] at 26-50. Nevertheless,
the Complaint and Plaintiffs’ Declarations provide enough for the Court to establish liability and
recommend damages as set forth herein.

                                                3
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 4 of 24 PageID #: 126



NYLL.     See id. ¶¶ 71-73, 90-97.      Finally, Plaintiffs allege that Defendants’

compensation practices willfully violated federal and state law. See id. ¶¶ 78-82, 87-

89, 91-93.

       Based on the foregoing, Plaintiffs commenced this action against Defendants

on April 9, 2018. See DE [1]. The Complaint seeks redress for unpaid overtime and

minimum wages under the FLSA and NYLL, in addition to statutory damages for

Defendants’ failure to provide wage notices pursuant to the NYLL. See Compl., First

through Fourth Causes of Action. Plaintiffs served the Summons and Complaint on

the Restaurants on April 30, 2018. See DE [6] at 7-10. Doe and Zia were served on

April 19, 2018 and June 27, 2018, respectively. See id. at 11, 14.        The served

Defendants failed to respond or otherwise appear in this matter, and, as such, the

Clerk of the Court noted their default on July 31, 2018. See DEs [6] – [7]. Jha was

never served, and so the Clerk declined to enter that Defendant’s default. See July

31, 2018 Electronic Denial of Default. On September 16, 2018, Plaintiffs moved for a

default judgment, see DE [8], and Judge Seybert subsequently referred the motion to

this Court for a Report and Recommendation as to liability and damages. See April

9, 2018 Electronic Order Referring Motion. According to the Declaration of Service,

the instant motion was only served on Distinctive, Punjab, Masala, and Zia. See DE

[8] at 49-50.

II.    Default Judgment Standard

       Motions for default judgment are governed by Rule 55 of the Federal Rules of

Civil Procedure, which provides for a two-step process.      See Fed. R. Civ. P. 55;



                                          4
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 5 of 24 PageID #: 127



Priestley v. Headminder, Inc., 647 F.3d 497, 504-05 (2d Cir. 2011). Initially, the

moving party must obtain a certificate of default from the Clerk of the Court. See

Fed. R. Civ. P. 55(a). Once the certificate of default is issued, the moving party may

apply for entry of a default judgment. See Fed. R. Civ. P. 55(b). When a default

occurs, the well-pleaded factual allegations set forth in a complaint relating to

liability are deemed true. See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp.,

973 F.2d 155, 158 (2d Cir. 1992); see also Fed. R. Civ. P. 8(b)(6) (“An allegation – other

than one relating to the amount of damages – is admitted if a responsive pleading is

required and the allegation is not denied”).

      However, “[it] is well established that a party is not entitled to default

judgment as a matter of right; rather the entry of a default judgment is entrusted to

the sound discretion of the court.” Allstate Ins. Co. v. Howell, No. 09-cv-4660, 2013

WL 5447152, at *1 (E.D.N.Y. Sept. 30, 2013) (internal quotation and citation

omitted).   A plaintiff seeking a default judgment must demonstrate that its

“uncontroverted allegations, without more, establish the defendant’s liability on each

asserted cause of action.” Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 83

(E.D.N.Y. 2012). In determining whether to grant a motion for default judgment, the

court has the “responsibility to ensure that the factual allegations, accepted as true,

provide a proper basis for liability and relief.” Ferrara v. Tire Shop Ctr., No. 14-cv-

4657, 2015 WL 3562624, at *2 (E.D.N.Y. Apr. 6, 2015) (internal quotations and

citation omitted). Accordingly, “prior to entering default judgment, a district court is

required to determine whether the [plaintiffs’] allegations establish the [defendants’]



                                            5
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 6 of 24 PageID #: 128



liability as a matter of law.” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d

114, 137 (2d Cir. 2011) (internal quotation and citation omitted).

       If liability is established, the court must ascertain damages with “reasonable

certainty.” Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir.

1999). To prove damages, the movant need only show that the “compensation sought

relate[s] to the damages that naturally flow from the injuries pleaded.” Greyhound

Exhibitgroup, 973 F.2d at 159. An evidentiary hearing is not required so long as there

is a basis, demonstrated through detailed affidavits and other documentary evidence,

for the damages awarded. See Transatlantic Marine Claims Agency, Inc. v. Ace

Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997); Action S.A. v. Marc Rich & Co., 951

F.2d 504, 508 (2d Cir. 1991).

III.   Discussion

          A.    Liability

       Initially, the Court respectfully recommends dismissal without prejudice of the

claims against Defendant Jha due to Plaintiffs’ failure to properly effectuate service

of process. See Fed. R. Civ. P. 4(m); see also Milord v. Duran, No. 13-cv-5451, 2014

WL 4207610, at *2 (E.D.N.Y. Aug. 25, 2014) (sua sponte dismissing the plaintiff’s

claims for failure to comply with Rule 4(m)).      Further, the Court recommends

declining to enter a default judgment against Lahori or Doe in light of the instant

motion not being served on them. See DE [8] at 49-50; see also Bhagwat v. Queens

Carpet Mall, Inc., No. 14-cv-5474, 2015 WL 13738456, at *1 (E.D.N.Y. Nov. 24, 2015)

(denying default judgment motion against defendants who were not served with the



                                          6
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 7 of 24 PageID #: 129



motion) (citing Local Civil Rule 55.2(c) (“all papers submitted [in support of a motion

for default judgment] … shall simultaneously be mailed to the party against whom a

default judgment is sought ….”)). As to the remaining Defendants – Flavors, Punjab,

Masala, and Zia – (hereinafter referred to as the “Defaulting Defendants”), applying

the standards outlined above and for the reasons set forth below, the Court concludes

that the Complaint sufficiently demonstrates liability for failure to pay overtime

compensation, minimum wages, and provide applicable wage notices. Accordingly,

the Court respectfully recommends entering a default judgment against the

Defaulting Defendants and awarding the damages specified herein.

                i.        Fair Labor Standards Act

      Turning first to Plaintiffs’ allegations under the FLSA, the Court concludes

that Defendants are liable for violating the statute’s overtime and minimum wage

requirements.

                          a.    Employer/Employee Relationship

      At the outset, Plaintiffs must establish that Defendants are employers that are

engaged in interstate commerce in order to be afforded protection under the FLSA.

See 29 U.S.C. § 207; D’Arpa v. Runway Towing Corp., No. 12-cv-1120, 2013 WL

3010810, at *13 (E.D.N.Y. June 18, 2013). The statute defines an “employer” as “any

person acting directly or indirectly in the interest of an employer in relation to an

employee ….”         29 U.S.C. § 203(d).   To determine whether an individual is an

“employer” under the FLSA, the Second Circuit utilizes the economic realities test,

which focuses on “whether the alleged employer (1) had the power to hire and fire the



                                            7
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 8 of 24 PageID #: 130



employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained

employment records.” Irizarry v. Catsimatidis, 722 F.3d 99, 104-105 (2d Cir. 2013)

(internal quotation and citation omitted). In addition, the analysis considers whether

the defendant had “operational control” over employees. Id. at 110.

      An entity is subject to the FLSA if it is engaged in interstate commerce.

Specifically, a company is liable for wage violations under the statute “if it hires an

employee who either: 1) is engaged in commerce or in the production of goods for

commerce or 2) is employed by an enterprise engaged in interstate commerce or in

the production of goods for interstate commerce.”       See Valdez v. H & S Rest.

Operations, Inc., No. 14-cv-4701, 2016 WL 3079028, at *2 (E.D.N.Y. Mar. 29, 2016),

report and recommendation adopted, 2016 WL 3087053 (E.D.N.Y. May 27, 2016). An

“enterprise engaged in interstate commerce” is an entity “whose annual gross volume

of sales made or business done is not less than $500,000” and has employees that

engage in interstate commerce. 29 U.S.C. § 203(s)(1); see also Valdez, 2016 WL

3079028, at *2.

      Here, the Court concludes that Defendants are employers under the FLSA.

Looking first at the Restaurants, Plaintiffs allege that they worked for the corporate

entities, which controlled and ratified employment compensation policies. See Compl.

¶ 36. As for the Individual Defendants, Plaintiffs assert that that they own and

operate the Restaurants, have the authority to hire and fire employees, supervise

employees, and establish the applicable compensation policies. See id. ¶¶ 34-36; see



                                          8
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 9 of 24 PageID #: 131



also, e.g., ALV Decl. ¶¶ 6-7 (“My direct supervisors were [the Individual Defendants,

who] … had the power to hire, fire and make adverse employment determinations”).

Thus, pursuant to the statute and economic realities test, Defendants are employers

under the FLSA. See Moon v. Kwon, 248 F. Supp. 2d 201, 237 (S.D.N.Y. 2002) (“The

overwhelming weight of authority is that a corporate officer with operational control

of a corporation's covered enterprise is an employer along with the corporation, jointly

and severally liable under the FLSA ….”) (internal quotation and citations omitted).

Further, the Complaint alleges sufficient collective action undertaken by Defendants

as to impose joint and several liability under the FLSA. See Shim v. Millennium

Group, LLC, No. 08-cv-4022, 2010 WL 409949, at *1 (E.D.N.Y. Jan. 27, 2010)

(finding on default judgment that both individual defendants and corporation were

liable under the FLSA where complaint contained allegations of actions taken

collectively by “defendants”); see also Compl ¶¶ 32, 36.

      Plaintiffs also adequately establish that the Restaurants are an enterprise

engaged in interstate commerce. Initially, the Complaint asserts that the Individual

Defendants collectively own and manage the Restaurants, which comprise a single

enterprise that employed Plaintiffs. See Compl. ¶¶ 32, 35, 49. Moreover, Plaintiffs

worked at the Restaurants collectively, rather than being assigned to a specific

individual restaurant. See id. ¶¶ 9, 14, 17, 21. In addition, Plaintiffs allege that the

Restaurants’ gross annual volume of sales exceeds $500,000, and that Defendants

“engaged in interstate commerce” and “in commerce or in the production of goods for

commerce … that have been moved in or produced in commerce by any person.” See



                                           9
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 10 of 24 PageID #: 132



Compl. ¶¶ 28-33. Although Plaintiffs do not provide specific instances of interstate

commerce, the Court can infer a nexus considering that Defendants operate in the

food industry and that Plaintiffs handled food products, which presumably were

transferred between states. See Cardoza v. Mango King Farmers Mkt. Corp., No. 14-

cv-3314, 2015 WL 5561033, at *4 (E.D.N.Y. Sept. 1, 2015), report and

recommendation adopted, 2015 WL 5561180 (E.D.N.Y. Sept. 21, 2015) (inferring

interstate commerce where defendants were engaged in the food industry); Huerta v.

Victoria Bakery, 10-cv-4754, 2012 WL 1107655, at *2 (E.D.N.Y. Mar. 30, 2012)

(assuming interstate commerce because “[i]t is inconceivable that some of the bread-

making materials used by plaintiffs did not originate out of state or that the bakery

did not sell its products outside the State of New York.”). Accordingly, the Court

recommends that all Defendants be deemed employers under the FLSA, such that

the Defaulting Defendants can be held jointly and severally liable for any violation of

the FLSA’s overtime and minimum wage requirements.

                       b.     Overtime and Minimum Wage

      The Court now addresses the substance of Plaintiffs’ FLSA claims. As relevant

to unpaid overtime compensation, the statute provides that:

             [N]o employer shall employ any of his employees who in
             any workweek is engaged in commerce or in the production
             of goods for commerce, or is employed in an enterprise
             engaged in commerce or in the production of goods for
             commerce, for a workweek longer than forty hours unless
             such employee receives compensation for his employment
             in excess of the hours above specified at a rate not less than
             one and one-half times the regular rate at which he is
             employed.



                                          10
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 11 of 24 PageID #: 133



29 U.S.C. § 207(a)(1). Further, the FLSA dictates that “[e]very employer shall pay to

each of his employees who in any workweek is engaged in commerce … [the minimum

wage].” 29 U.S.C. § 206(a). The applicable minimum wage under the FLSA during

the entire period of Plaintiffs’ employment was $7.25 per hour. See id. § 206(a)(1)(C).

In turn, the minimum federal overtime rate during this period was $10.88 (i.e., one-

and-a-half times the minimum wage).

       Here, Plaintiffs establish both minimum wage and overtime violations under

the FLSA. See Compl. ¶¶ 56-70. Taking ALV’s 2014 compensation structure as an

example: ALV worked 72 hours each week for a flat rate of $450 and thus received

the equivalent of $6.25 per hour. See ALV Decl. ¶¶ 10, 15. Thus, ALV’s compensation

during this period falls short of both the $7.25 minimum wage for the first 40 hours

he worked and the $10.88 overtime rate for the remaining 32. Similarly: (i) DLLR’s

effective hourly wage of $2.86 per hour (flat rate of $200 for 70 hours), see DLLR Decl.

¶¶ 10, 15; (ii) ELV’s effective hourly wage of $5.63 per hour (flat rate of $450 for 80

hours), see ELV Decl. ¶¶ 11, 16; and (iii) ASM’s effective hourly rate of between $0

(for weeks in which she was not paid for her work) and $3.64-$6.97 per hour (for

weeks in which she was paid a flat rate of between $120 and $230 for 33 hours of

work), see ASM Decl. ¶¶ 10, 15, all amount to a failure by Defendants to pay the

applicable minimum wage and overtime rates. 4 Accordingly, Plaintiffs adequately

allege violations of the FLSA’s overtime requirements with respect to ALV, DLLR




4ASM does not allege to have ever worked more than 40 hours per week, and so does not seek overtime
compensation.

                                                11
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 12 of 24 PageID #: 134



and ELV, and minimum wage violations for all Plaintiffs, and the Court respectfully

recommends that Defaulting Defendants be held liable on those claims.

                ii.   New York Labor Law

      The Court further concludes that Defaulting Defendants are liable for violating

the NYLL’s provisions concerning overtime compensation, minimum wages, and

wage notices.

                        a.    Overtime and Minimum Wage

      “The New York Labor Law ‘is the state analogue to the federal FLSA.’” D’Arpa,

2013 WL 3010810, at *18 (quoting Santillan v. Henao, 822 F. Supp. 2d 284, 292

(E.D.N.Y. 2011)). As such, its “definition of employment is nearly identical to that of

the FLSA.” Juarez v. Precision Apparel, Inc., No. 12-cv-2349, 2013 WL 5210142, at

*7 (E.D.N.Y. Sept. 13, 2013). Due to these similarities, courts approach FLSA and

NYLL claims in the same manner. See, e.g., Ethelberth v. Choice Sec. Co., 91 F. Supp.

3d 339, 360 (E.D.N.Y. 2015) (“courts in the Second Circuit have generally applied

their analysis of a plaintiff's FLSA claim to a plaintiff's NYLL claim due to the

substantial similarity in the provisions”).     Here, during the relevant period of

Plaintiffs’ employment, New York’s minimum wage ranged from $8.00 per hour to

$10.40 per hour, rendering the applicable overtime rates between $12.00 per hour

and $15.60 per hour. See N.Y. Lab. Law § 652. Accordingly, based on the effective

hourly rates of payment discussed above, see Section III(A)(i)(b), supra, the Court

respectfully recommends that Defaulting Defendants be found liable for violating the

overtime and minimum wage provisions of the NYLL.



                                           12
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 13 of 24 PageID #: 135



                         b.    Failure to Provide Wage Statements

      Plaintiffs also seek a default judgment concerning Defendants’ alleged failure

to provide wage and hour notices as required by New York’s Wage Theft Prevention

Act (“WTPA”). Section 195(1) of the NYLL requires employers to “provide [their]

employees, in writing … a notice containing … the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other

… claimed as part of the minimum wage ….” N.Y. Lab. Law § 195(1). Further,

pursuant to Section 195(3), every employer shall “furnish each employee with a

statement with every payment of wages ….” Id. § 195(3). Here, the Complaint alleges

that neither of the notices required by the WTPA were ever provided to Plaintiffs.

See Compl. ¶¶ 90-97. Accordingly, the Court respectfully recommends a finding of

liability on these causes of action.

          B.     Damages

      Having established Defaulting Defendants’ liability, “[t]he court must also

determine the amount of damages, actual or statutory, that may be assessed.” Lyons

P’ship, L.P. v. D & L Amusement & Entm’t, Inc., 702 F. Supp. 2d 104, 111 (E.D.N.Y.

2010). Here, Plaintiffs seek compensatory damages, liquidated damages, statutory

damages under the WTPA, prejudgment interest, and attorneys’ fees and costs. See

generally Pltfs.’ Mem.

      As an initial matter, a determination of damages requires consideration of the

applicable statutes of limitations. Cortes v. Warb Corp., No. 14-cv-7562, 2016 WL

1266596, at *2 (E.D.N.Y. Mar. 15, 2016), report and recommendation adopted, 2016



                                          13
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 14 of 24 PageID #: 136



WL 1258484 (E.D.N.Y. Mar. 30, 2016). The statute of limitations under the FLSA is

two years but extends to three years for willful violations. 29 U.S.C. § 255(a). A

violation is willful if a plaintiff shows “that the employer either knowingly violated

its obligations under the FLSA or showed reckless disregard for whether its conduct

was prohibited by that statute.” Chen v. JP Standard Constr. Corp., No. 14-cv-1086,

2016 WL 2909966, at *5 (E.D.N.Y. Mar. 18, 2016), report and recommendation

adopted, 2016 WL 2758272 (E.D.N.Y. May 12, 2016). The limitations period under

the NYLL is six years. See N.Y. Lab. Law § 198(3).

      Here, Plaintiffs sufficiently allege willful violations such that the three-year

limitations period under the FLSA applies, see Compl. ¶¶ 78-82, 87-89, 91-93, and

considering the Complaint was filed on April 9, 2018, Plaintiffs are entitled to relief

for FLSA violations that occurred on or after April 9, 2015. Further, considering the

six-year limitations period of the NYLL, the entire duration of Plaintiffs’ employment

– spanning from May 2014 through February 2018 – is covered. However, while

“plaintiffs may not recover under both the FLSA and NYLL for the same injury,

courts allow plaintiffs to recover under the statute that provides for the greatest

relief.” Ni v. Bat-Yam Food Servs. Inc., No. 13-cv-7274, 2016 WL 369681, at *1

(S.D.N.Y. Jan. 27, 2016) (collecting cases). To that end, because the NYLL’s six-year

limitations period allows for greater recovery than the FLSA’s three-year timeframe,

the Court concludes that damages calculations under the NYLL are appropriate. See

Luna v. Gon Way Constr., Inc., No. 16-cv-1411, 2017 WL 835321, at *15 (E.D.N.Y.

Feb. 14, 2017), report and recommendation adopted, 2017 WL 835174 (E.D.N.Y. Mar.



                                          14
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 15 of 24 PageID #: 137



2, 2017) (recommending that “the District Court find that Plaintiffs are permitted to

recover liquidated damages for unpaid wages and unpaid overtime under the greater

of the FLSA or NYLL”). Accordingly, the Court respectfully recommends a finding

that Plaintiffs’ claims are subject to NYLL’s six-year statute of limitations, and, as

such, that the entirety of their tenure is covered.

               i.      Compensatory Damages – Minimum Wage and Overtime

      In support of their claims for damages, Plaintiffs each submit declarations with

spreadsheets annexed substantiating the hours they worked and the compensation

they received. See generally Pltfs.’ Decls. Where, as here, a defendant fails to rebut

a plaintiff’s assertions of hours worked and the rate of pay, the Court credits that

plaintiff’s recollection. See Perez v. Queens Boro Yang Cleaner, Inc., No. 14-cv-7310,

2016 WL 1359218, at *2 (E.D.N.Y. Mar. 17, 2016), report and recommendation

adopted sub nom, 2016 WL 1337310 (E.D.N.Y. Apr. 5, 2016) (“When a defendant

defaults in an action brought under the FLSA, the plaintiff's recollection and

estimates of hours worked are presumed to be correct”); Ting Yao Lin v. Hayashi Ya

II, Inc., No. 08-cv-6071, 2009 WL 289653, at *3 (S.D.N.Y. Jan. 30, 2009), report and

recommendation adopted, 2009 WL 513371 (S.D.N.Y. Feb. 27, 2009) (“In a FLSA case,

in the absence of rebuttal by defendants, plaintiffs’ recollection and estimates of hours

worked are presumed to be correct.”). Accordingly, the Court relies on Plaintiffs’

recollections, as detailed in their Declarations and proffered spreadsheets, in

calculating the amount of outstanding overtime and minimum wage compensation

that they are owed.



                                           15
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 16 of 24 PageID #: 138



      With respect to minimum wage damages, Plaintiffs seek unpaid compensation

for their employment at the Restaurants from May 2014 through February 2018. See

Compl. ¶¶ 9, 13, 17, 21. As discussed above, the federal minimum wage does not

preempt the rate set by the NYLL, and so Plaintiffs are entitled to recover at

whichever amount was higher during their employment. See 29 U.S.C. § 218(a); Jiao

v. Shi Ya Chen, No. 03-cv-165, 2007 WL 4944767, at *17 (S.D.N.Y. Mar. 30, 2007);

Wicaksono v. XYZ 48 Corp., No. 10-cv-3635, 2011 WL 2022644, at *3 (S.D.N.Y. May

2, 2011), report and recommendation adopted, 2011 WL 2038973 (S.D.N.Y. May 24,

2011) (internal citation omitted).     New York’s minimum wage rate during the

relevant periods was: (i) $8.00/hour in 2014; (ii) $8.75/hour in 2015; (iii) $9.00/hour in

2016; (iv) $9.70 in 2017; and (v) $10.40 in 2018. N.Y. Lab. Law § 652. Since July 24,

2009, the federal minimum wage has been $7.25 per hour. See 29 U.S.C. § 206(a)(1).

Because New York’s minimum wage exceeded the federal standard throughout the

relevant period, the Court applies that rate across the board.

      As for overtime compensation, the FLSA and NYLL require overtime

compensation to an employee “at a rate not less than one and one-half times the

regular rate at which he is employed.” See 29 U.S.C. § 207(a)(1); see Peralta v. M &

O Iron Works, Inc., No. 12-cv-3179, 2014 WL 988835, at *7 (E.D.N.Y. Mar. 12, 2014)

(“The NYLL overtime compensation scheme is identical to the FLSA requirements in

that it obligates employers to pay employees a fifty[]percent premium for each of their

overtime hours”). Overtime wages due are calculated by multiplying the number of

overtime hours worked in a week by the overtime rate, which is one and one-half



                                           16
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 17 of 24 PageID #: 139



times the usual hourly rate. Pinzon v. Paul Lent Mech. Sys., Inc., 11-cv-3384, 2012

WL 4174725, at *3 (E.D.N.Y. Aug. 21, 2012), report and recommendation adopted,

2012 WL 4174410 (E.D.N.Y. Sept. 19, 2012). Thus, Plaintiffs were entitled to the

following overtime rates for weeks in which they worked more than 40 hours:

(i) $12.00/hour in 2014; (ii) $13.13/hour in 2015; (iii) $13.50/hour in 2016; (iv) $14.55

in 2017; and (v) $15.60 in 2018 (i.e., one-and-a-half times the minimum wage).

       Applying the foregoing rates, the Court respectfully recommends that

Plaintiffs are entitled to the following actual damages: 5 ALV is owed: (i) $7,648 for

2014; (ii) $13,785 for 2015; (iii) $17,586 for 2016; (iv) $20,405.20 for 2017; and

(v) $2,921.60 for 2018, for a total of $62,345.80. 6 See ALV Decl. ¶¶ 15-19, 22-26;

Spreadsheet attached thereto. DLLR should be awarded $6,724 for the 11 weeks she

worked in 2017. See DLLR Decl. ¶¶ 15, 18-20; Spreadsheet attached thereto. ELV

is entitled to $3,534.40 for the eight weeks he worked in 2019. See ELV Decl. ¶¶ 16,

19, 21; Spreadsheet attached thereto. ASM is owed $1,284 for the seven weeks she

worked in 2017. See ASM Decl. ¶¶ 15, 18-21; Spreadsheet attached thereto.



5 The Court notes that it has reviewed the spreadsheets attached the Plaintiffs’ Declarations and
independently performed the calculations necessary to compute the damages owed. Specifically, the
Court: (i) multiplied the first 40 hours worked by each Plaintiff in a given week by the applicable
minimum wage for that year; (ii) multiplied any hours in excess of 40 worked in a given week by the
applicable overtime rate for that year; (iii) added the results of (i) and (ii) to determine the weekly
wages owed; (iv) subtracted from (iii) the amount paid to Plaintiffs by Defendants to find the amount
owed in damages per week; and (v) multiplied the result of (iv) by the weeks worked in a given year.
Using ALV’s 2018 as an example, where he worked 72 hours for eight weeks: (i) 40 hours multiplied
by the $10.40 minimum wage equals $416; (ii) 32 hours multiplied by $15.60 equals $499.20; (iii) thus,
ALV was owed $ $915.20 per week in 2018; (iv) subtracting $550 (the amount paid by Defendants)
from the $915.20 owed results in $365.20 in damages per week; and (v) $365.20 weekly damages
multiplied by eight weeks equates to $2,921.60 of total damages for ALV in 2018.

6Plaintiffs’ request of $59,424.20 fails to factor in the 2018 damages. ALV’s Declaration, however,
substantiates the additional $2,921.60.

                                                  17
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 18 of 24 PageID #: 140



              ii.   Liquidated Damages

      The Court further concludes that Plaintiffs are entitled to liquidated damages.

Under the FLSA and NYLL, liquidated damages are awardable in an amount equal

to the unpaid compensation “unless the employer can show that it acted in good faith.”

Valdez, 2016 WL 3079028, at *6 (quoting 29 U.S.C. § 216(b)); see N.Y. Lab. Law

§§ 663(1). While an award of duplicative liquidated damages under the FLSA and

NYLL is prohibited, see Rana v. Islam, 887 F.3d 118, 123 (2d Cir. 2018), courts within

this Circuit have allowed recovery under the statute that provides the greatest relief.

See Castillo v. RV Transp., Inc., No. 15-cv-0527, 2016 WL 1417848, at *3 (S.D.N.Y.

Apr. 11, 2016); see also Luna, 2017 WL 835321, at *15. To that end, considering the

six-year limitations period, the Court recommends an award of liquidated damages

under the NYLL such that Plaintiffs’ entire employment tenure is covered.

      Here, the Court finds that Defendants’ default alone is sufficient to

demonstrate a lack of good faith. See Valdez, 2016 WL 3079028, at *6 (“As the

defendants here have defaulted, they have not shown they acted in good faith”).

Plaintiffs also allege facts suggesting that Defendants knowingly violated the federal

and state minimum wage and overtime requirements.             See, e.g., Compl. ¶ 78

(“Defendants willfully failed to pay … Plaintiffs the appropriate overtime premiums

….”); id. ¶ 79 (“Defendants willfully failed to pay … Plaintiffs the appropriate

minimum wage ….”); id. ¶ 80 (“Defendants’ unlawful conduct … has been willful and

intentional. Defendants are aware or should have been aware that the practices …

were unlawful.”). Thus, it is respectfully recommended that Plaintiffs be awarded



                                          18
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 19 of 24 PageID #: 141



liquidated damages in the form of 100% of their unpaid overtime and minimum wages

as set forth above. Accordingly, the Court respectfully recommends awarding an

additional: (i) $62,345.80 to ALV; (ii) $6,724 to DLLR; (iii) $3,534.40 to ELV; and

(iv) $1,284 to ASM.

               iii.   Statutory Damages under the WTPA

         Next, Plaintiffs each request $10,000 in statutory damages under the WTPA.

See Pltfs.’ Mem. at 16-20; see generally Pltfs.’ Decls. If an employer violates NYLL

§ 195(1)’s requirement to provide a wage notice, an employee can recover $50 per day

while the violation continues, up to a maximum of $5.000. See N.Y. Lab. Law § 198(1-

b). Thus, if an employee works for at least 100 days without receiving the requisite

wage notice, they are entitled to the statutory maximum of $5,000. Similarly, if an

employer fails to provide wage statements pursuant to NYLL § 195(3), an employee

may recover $250 per day while the violations are ongoing, up to a maximum of

$5,000. See id. § 198(1-d). In other words, if an employee has worked at least 20 days

without receiving wage statements, they are entitled to the statutory maximum of

$5,000.

         Here, as discussed above, Plaintiffs have adequately alleged that Defendants

failed to provide them with any of the notices required by the WTPA. See Compl. ¶¶

90-97.    However, only ALV worked enough days to be entitled to the statutory

maximum of $5,000 under Section 195(1). See Spreadsheet attached to ALV Decl. As

for the remaining Plaintiffs: (i) DLLR is entitled to $3,850 (11 weeks at $50 per day);

(ii) ELV is owed $2,800 (eight weeks at $50 per day); and (iii) ASM should be awarded



                                          19
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 20 of 24 PageID #: 142



$2,450 (seven weeks at $50 per day). See Spreadsheets attached to DLLR, ELV, and

ASM Decls. With respect to Section 195(3), Plaintiffs all worked at least 20 days

without receiving a wage statement, and, as such, are entitled to $5,000 in damages

each. See Spreadsheets attached to Pltfs.’ Decls. Accordingly, the Court respectfully

recommends awarding the following statutory damages: (i) $10,000 to ALV; (ii)

$8,850 to DLLR; (iii) $7,800 to ELV; and (iv) $7,450 to ASM.

              iv.   Prejudgment Interest

      Plaintiffs also seek prejudgment interest under the NYLL. Although it is “well

settled” that prejudgment interest is not awardable under the FLSA, Begum v. Ariba

Disc., Inc., 12-cv-6620, 2015 WL 223780, at *3 (S.D.N.Y. Jan. 16, 2015), “the NYLL

permits the award of both liquidated damages and pre-judgment interest.” Fermin

v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 38 (E.D.N.Y. 2015). Under

the New York Civil Practice Law and Rules (“CPLR”), “[i]nterest shall be at the rate

of nine per centum per annum.” N.Y. CPLR § 5004. Where, as here, unpaid wages

are “incurred at various times, interest shall be computed . . . from a single reasonable

intermediate date.” Id. § 5001(b); Coulibaly v. Millennium Super Car Wash, Inc., No.

12-cv-04760, 2013 WL 6021668, at *15 (E.D.N.Y. Nov. 13, 2013). A common date is

“[t]he median date between the earliest ascertainable date the cause of action existed

and the date the action was filed ….” Gunawan, 897 F. Supp. 2d at 93; see also Tackie

v. Keff Enterprises, LLC, No. 14-cv-2074, 2014 WL 4626229, at *6 (S.D.N.Y. Sept. 16,

2014) (“In wage and hour cases, courts often choose the midpoint of the plaintiff's

employment within the limitations period”). Further, a NYLL plaintiff may recover



                                           20
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 21 of 24 PageID #: 143



prejudgment interest only on his “actual damages . . . under the NYLL, . . . not [his]

liquidated damages.” Marcelino v. 374 Food, Inc., No. 16-cv-6287, 4, at *21 (S.D.N.Y.

Mar. 27, 2018).

          Here, Plaintiffs have varying periods of employment, and as such the Court

respectfully recommends that each should be awarded pre-judgment interest based

on their applicable midpoint as follows:

     Name           Midpoint           Per Diem        Days        Compensatory           Interest
                                       Interest 7    Elapsed 8       Damages               Owed 9
      ALV       December 4, 2016 10      $15.37          983          $62,345.80         $15,108.71

     DLLR      November 19, 2017 11       $1.66          633            $6,724            $1,050.78

      ELV       January 21, 2018 12       $0.87          570          $3,534.40            $495.90

      ASM       November 5, 2017 13       $0.32          647            $1,284             $207.04

          Further, as the unpaid wages remain outstanding, the Court recommends that

daily interest should continue to accrue at the above per diem rates until judgment is

entered.




7This figure is reached by multiplying the compensatory damages by the 9% per annum interest rate,
and then dividing that number by 365 days in a year.

8   From the midpoint through the issuance of the instant Report and Recommendation.

9   This figure is reached by multiplying the per diem interest by the days elapsed since the midpoint.

10   See ALV Decl. ¶ 28.

11   See DLLR Decl. ¶ 21.

12   See ELV Decl. ¶ 22.

13   See ASM Decl. ¶ 22


                                                    21
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 22 of 24 PageID #: 144



                 v.      Total Damages

       In sum, the Court respectfully recommends awarding the following damages

to Plaintiffs:

      Name        Compensatory      Liquidated        Statutory   Interest       Total
      ALV:             $62,345.80    $62,345.80        $10,000    $15,108.71   $149,800.31

     DLLR:              $6,724         $6,724          $8,850     $1,050.78    $23,348.78

      ELV:             $3,534.40     $3,534.40         $7,800      $495.90     $15,364.70

      ASM:              $1,284         $1,284          $7,450      $207.04     $10,225.04

     TOTAL:                                                                    $198,738.83

                 vi.     Attorneys’ Fees and Costs

       Pursuant to the FLSA and NYLL, a prevailing plaintiff is entitled to an award

of reasonable attorneys’ fees and costs. See 29 U.S.C. § 216(b); N.Y. Lab. Law.

§§ 198(1)-(2), 663(1); see also Apolinar v. Global Deli & Grocery, Inc., No. 12-cv-3446,

2013 WL 5408122, at *15 (E.D.N.Y. Sept. 25, 2013) (“Both the FLSA and New York

state law provide for an award of reasonable attorneys’ fees and costs”). To that end,

however, a request for an award of attorneys’ fees must be supported by

contemporaneous time records that describe with specificity, by attorney, the nature

of the work done, the hours expended, and the dates on which the work was

performed. See Cruz v. Local Union No. 3 of Int’l Bhd. of Elec. Workers, 34 F.3d 1148,

1159-60 (2d Cir. 1994). Both statutes also provide for the recovery of reasonable costs.

See 29 U.S.C. § 216(b); N.Y. Lab. Law § 663(1); see also Becerra v. Well Made Cleaning

Enters., Inc., No. 14-cv-3147, 2015 WL 5009274, at *9 (E.D.N.Y. Aug. 21, 2015) (“[The

FLSA and NYLL] similarly allow prevailing Plaintiff to recover costs from

defendants”). Recoverable costs generally include “those reasonable out-of-pocket

                                                 22
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 23 of 24 PageID #: 145



expenses incurred by attorneys and ordinarily charged to their clients.”

LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir. 1998). The party seeking

to recover costs “bears the burden of adequately documenting and itemizing the costs

requested.” Ganci, 2015 WL 1529772, at *8 (quoting Pennacchio v. Powers, No. 05-

cv-985, 2011 WL 2945825, at *2 (E.D.N.Y. July 21, 2011)). In the absence of adequate

substantiation, a party is not entitled to recover costs. See Douyon v. N.Y. Med.

Health Care, P.C., 49 F. Supp. 3d 328, 352 (E.D.N.Y. 2014) (“[W]ith this record, the

Court has no way of confirming that these costs . . . were incurred by counsel.”); Joe

Hand Promotions, Inc. v. Elmore, No. 11-cv-3761, 2013 WL 2352855, at *12 (E.D.N.Y.

May 12, 2013) (declining to award costs due to an absence of documentation).

      Here, Plaintiffs request an award of reasonable attorneys’ fees and costs. See

Pltfs.’ Mem. at 20-22; Goodman Decl. ¶¶ 6-12. As discussed above, however, Plaintiffs

failed to attach the exhibits purporting to substantiate the awards sought. See n. 2,

supra. Accordingly, the Court respectfully recommends denying Plaintiffs’ motion in

this regard, without prejudice, and granting leave to renew their request with an

adequate evidentiary showing.

IV.   Conclusion

      For the reasons set forth above, the Court respectfully recommends that

Plaintiffs’ motion for default judgment be granted in part and denied in part.

Specifically, the Court recommends that Plaintiffs be awarded the following damages

from the Defaulting Defendants, with interest continuing to accrue at the applicable

per diem interest rate until judgment is entered:



                                         23
Case 2:18-cv-02117-JS-SIL Document 9 Filed 08/13/19 Page 24 of 24 PageID #: 146



Name      Compensatory    Liquidated   Statutory    Interest      Total       Per Diem Rate

 ALV:        $62,345.80   $62,345.80     $10,000   $15,108.71   $149,800.31      $15.37

DLLR:         $6,724        $6,724       $8,850     $1,050.78   $23,348.78        $1.66

 ELV:        $3,534.40     $3,534.40     $7,800     $495.90     $15,364.70        $0.87

 ASM:         $1,284        $1,284       $7,450     $207.04     $10,225.04        $0.32

TOTAL:                                                          $198,738.83

         In addition, the Court recommends that the Complaint be sua sponte dismissed

against Defendant Jha due to lack of service of process.              Finally, the Court

recommends that Plaintiffs’ request for attorneys’ fees and costs be denied without

prejudice, with leave to renew upon an adequate evidentiary showing.

V.       Objections

         A copy of this Report and Recommendation is being served on Plaintiffs by

electronic filing on the date below. Plaintiffs are directed to serve a copy of this Report

and Recommendation on Defendants and promptly file proof of service by ECF. Any

objections to this Report and Recommendation must be filed with the Clerk of the

Court within 14 days of receipt of this report. Failure to file objections within the

specified time waives the right to appeal the District Court’s order. See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 6(a); Ferrer v. Woliver, 05-cv-3696, 2008 WL 4951035, at

*2 (2d Cir. Nov. 20, 2008); Beverly v. Walker, 118 F.3d 900, 902 (2d Cir. 1997); Savoie

v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).

 Dated:        Central Islip, New York
               August 13, 2019                /s/ Steven I. Locke
                                              STEVEN I. LOCKE
                                              United States Magistrate Judge




                                            24
